Citation Nr: 1456196	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-38 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1950 to July 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  This case is now in the jurisdiction of the Atlanta, Georgia RO.  In October 2014, a Travel Board hearing was scheduled at the Veteran's request; the Veteran failed to report.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a low back disability (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 1988 rating decision declined to reopen the Veteran's claim of service for a back disability that was previously denied by unappealed rating decisions on the basis that such disability was not shown to be related to his service.  

2.  Evidence received since the February 1988 rating decision includes a new lay statement indicating that the Veteran has had back problems ever since service and that such may be related to an injury therein, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the portion of the claim that is being decided (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

An April 1978 rating decision denied the Veteran service connection for a back disability based essentially on a finding that such disability was not shown to be related to his service.  He did not file a notice of disagreement with that decision or submit evidence within the following year.  He subsequently filed several claims to reopen which were denied by unappealed rating decisions in January 1986, March 1987, and (most recently) February 1988.  He did not submit additional evidence within the following year, and each of those decisions is final based on the evidence of record at the time.  38 U.S.C.A. § 7105.

Evidence of record at the time of the February 1988 rating decision included the Veteran's statements that he injured his back in service and postservice treatment records showing assessments of lumbosacral strain and a compression fracture at L2. 

Evidence received since the February 1988 rating decision includes a lay statement from the Veteran's brother indicating that the Veteran began complaining about his back in the 1950s and that he later found out the back problems were due to an injury in service.  This evidence was not in the record in 1988, and is new.  It pertains to an unestablished fact necessary to substantiate the claim of service connection for a low back disability as it tends to relate the Veteran's current low back disability to his service (both by corroborating continuity of back complaints postservice and by identifying an etiological factor in service-an injury.  As the lay statement is deemed credible for the purpose of reopening the claim, it raises a reasonable possibility of substantiating the claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a low back disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

As the Board has reopened the  claim of service connection for a low back disability, the analysis proceeds to de novo review of such claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO initial consideration unless there is a waiver of such consideration by the Veteran or the Board finds that no prejudice would result from the Board's initial adjudication of the reopened claim.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his reopened claim at this time.  Accordingly, a remand to afford the AOJ opportunity for initial consideration of the reopened claim (following further development indicated)is necessary.  

As the evidence the Veteran has submitted includes a lay statement suggesting that his back disability may be related to an injury in service, the low threshold (for determining when an examination to secure a medical opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006) is met, and an examination to secure a medical nexus opinion in this matter is necessary .

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated records of all VA or private evaluations and treatment the Veteran has received for his back. 

2.  Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current low back disability(ies).  The entire record (to specifically include this remand) must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary must be completed.  Based on review of the record and examination of the Veteran, the examiner should:

(a)  Identify (by medical diagnosis) any (and each) low back disability entity found.

(b)  Identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to service, to include as due to an injury therein.

The examiner must explain the rationale for all opinions, specifically acknowledging the lay statement submitted by the Veteran's brother.

3.  Then review the record and readjudicate (de novo) the claim of service connection for a low back disability.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


